Case 1:19-cr-00260-DCN Document1 Filed 08/14/19. Page I of 4

BART M. DAVIS, IDAHO STATE BAR NO. 2696 U.S
UNITED STATES ATTORNEY ‘8. COURTS
CHRISTIAN S. NAFZGER, IDAHO STATE BAR NO. 6286 AUG

ASSISTANT UNITED STATES ATTORNEY Rev, 14 nig

DISTRICT OF IDAHO STEP od Tim
WASHINGTON GROUP PLAZA IV, SUITE 600 CLERK, Distr: KENYON —— |
800 EAST PARK BOULEVARD OF IDAHO

BOISE, IDAHO 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1038

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,
Case No. . CR 19-026n0-SDCN

Plaintiff,

 

 

INDICTMENT
vs.
18 U.S.C. §§ 922(g)(1), 924(d) .
NATHAN DANNIE WORKMAN, _. 28 U.S.C. § 2461(c)
Defendant.
The Grand Jury charges:
COUNT ONE

Possession of a Firearm with Obliterated Serial Number
18 U.S.C. § 922(k)

INDICTMENT - 1

 
Case 1:19-cr-00260-DCN Document1 Filed 08/14/19 Page 2 of 4

On or about February 21, 2018, in the District of Idaho, the defendant, NATHAN
_ DANNIE WORKMAN, knowingly possessed a firearm, that is, one Ruger, Model LC9, 9mm
caliber pistol, that had been shipped and transported in interstate and foreign commerce, from

which the manufacturer’s serial number had been removed, altered and obliterated, in violation

of Title 18, United States Code, Section 922(k).

COUNT TWO

Possession of a Firearm with Obliterated Serial Number
18 U.S.C, § 922(1kx)

On or about February 21, 2018, in the District of Idaho, the defendant, NATHAN
DANNIE WORKMAN, knowingly possessed firearms, that is, one Smith & Wesson, Model
442, .38 S&W Special revolver, that had been shipped and transported in interstate and foreign
commerce, from which the manufacturer’s serial number had been removed, altered and

obliterated, in violation of Title 18, United States Code, Section 922(k).

COUNT THREE

Possession and Sale of Stolen Firearms
18 U.S.C. § 922(j)

On or about February 21, 2018, in the District of Idaho, the defendant, NATHAN
DANNIE WORKMAN, knowingly possessed, received, stored, sold, and disposed of stolen
firearms, to wit: one Ruger, Model LC9, 9mm caliber pistol, bearing an obliterated serial
number; and one Smith & Wesson, Model 442, .38 S&W Special revolver, bearing an obliterated

serial number; which had been shipped and transported in interstate and foreign commerce,

INDICTMENT - 2

 
Case 1:19-cr-00260-DCN Document1 Filed 08/14/19 Page 3 of 4

knowing and having reasonable cause to believe the firearms were stolen, in violation of Title

18, United States Code, Section 922(j).

CRIMINAL FORFEITURE ALLEGATION

Firearm Forfeiture
18 U.S.C. § 924(d); 28 U.S.C. § 2461(c)

Upon conviction of the one or more of the offenses alleged in this Indictment, the
defendant, NATHAN DANNIE WORKMAN, shall forfeit to the United States, pursuant to 18
U.S.C. § 924(d), and 28 U.S.C. § 2461(c), all firearms and ammunition involved in the
commission of the offense, including but not limited to one Ruger, Model LC9, 9mm caliber
pistol, bearing an obliterated serial number; and one Smith & Wesson, Model 442, 38 S&W
Special revolver, bearing an obliterated serial number.

Substitute Assets: Pursuant to 21 U.S.C. § 853(p) and other applicable statutes, the
government will seek forfeiture of substitute assets, “or any other property of the defendant,” up
to the value of the defendant’s assets subject to forfeiture. The government will do so when the

property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

Cc. Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

e. Has béen commingled with other property which cannot be subdivided without
difficulty.

Dated this (B= day of August, 2019.

INDICTMENT - 3

 
Case 1:19-cr-00260-DCN Document1 Filed 08/14/19 Page 4 of 4

A TRUE BILL

/s/ [signature on reverse]

 

Foreperson
BART M. DAVIS

United States Attorney. __
By: co

Christian S-NaPger ©

Assistant United States Attorney

INDICTMENT - 4

 
